cca_2017103109524120 id uilc number release date from sent tuesday date am to cc bcc subject re assessment levy question good morning a portion of a deficiency assessment was abated as excessive however the service issued a levy reflecting the excessive_amount cindy asked if the levy is good up to the correct amount of the assessment or should r withdraw levy and issue new one for correct amount last week i tossed around a couple of ideas this is a better solution than what i suggested last week form 668-d release_of_levy release of property from levy has a section for doing a partial_release and it can be used here by the way i don’t understand the supervisor’s reasoning if you would like to discuss this further please contact me
